{¶ 12} I believe the appellant got exactly what he bargained for and cannot now complain about the result. Regardless of whether one characterizes it as a bargained for exchange, invited error, or waiver, it is not plain error when the appellant induces the result.
 TOPICS AND ISSUES:
Criminal Law: R.C. 2929.18(A)(1) does not provide for restitution to County Sheriff's Office for drug money used to purchase drugs. Failure to object to imposition of sanction not authorized by statute can be recognized under Plain Error Rule.